Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitations regarding the “first through hole” and “second through holes” are unclear. It is not clear whether the first and second holes are opposite ends of a single hole or two separate holes on two separate, physical pieces. For example, a hollow spar can be considered to have one single hole through it or a hole entry point on opposite sides. Further clarification is required.
	Claims 2-15 and 19-20 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.
	
Regarding Claim 2, the claim recites the limitation "the spar" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claims 8, 10 and 13-14, the term “substantially” is used in the limitations. This term is vague and unclear.
For Claims 8 and 10, the examiner will consider the phrase “substantially in the direction of flight” as “parallel to the direction of flight”.
For Claims 13-14, the examiner will consider the phrase “substantially perpendicular to the direction of flight” as “perpendicular to the direction of flight”.

Regarding Claim 12, line 1 recites “… a second flange…”. However, it’s unclear and vague to claim a “second flange” since claim 12 depends on Claim 1, and Claim 1 does not recite “a first flange”. The claim is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
	Claims 13-14 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 12.

Regarding Claim 16, the limitations regarding the “first through hole” and “second through holes” are unclear. It is not clear whether the first and second holes are opposite ends of a single hole or two separate holes on two separate, physical pieces. For example, a hollow spar can be considered to have one single hole through it or a hole entry point on opposite sides. Further clarification is required.
	The last limitation of Claim 16 is unclear due to repetition. The claim recites “a retaining pin inserted through the forward and rearward through holes of the wing box and the forward and rearward through holes of the wing box”. For the sake of prosecution, the examiner will consider the phrase to be nonrepetitive as “a retaining pin inserted through the forward and rearward through holes of the wing box”. Further clarification is required.
	Claims 2-15 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 16.

Regarding Claim 21, the limitations regarding the “first through hole” and “second through holes” are unclear. It is not clear whether the first and second holes are opposite ends of a single hole or two separate holes on two separate, physical pieces. For example, a hollow spar can be considered to have one single hole through it or a hole entry point on opposite sides. Further clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 15-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Stuhr (US 20070018049 A1).

Regarding Claim 1, Stuhr teaches a wingtip device (Fig. 6 element 610) for attachment to a wing of an aircraft, the wingtip device comprising an aerofoil portion (Fig. 6 element 608) and a connection spar (Fig. 6 element 654) arranged to be received in a connection spar receiving portion (Fig. 6 element 642) of the wing of an aircraft, the connection spar comprising:
(Holes on leading edge side of Fig. 6 element 654); and
	a second through hole in a second portion of the connection spar (Holes shown on trailing edge side of Fig. 6 element 654), the second portion being rearward of the first portion with respect to a direction of flight of the aircraft,
	wherein the first and second through holes are arranged to receive a first retaining pin that is to be inserted through both the first and second through holes (“a plurality of bolts or other suitable fasteners (not shown) can be used to fixedly clamp the second front spar 641 in the front spar extension 653 and the second rear spar 642 in the rear spar extension 654”, Par [0032] lines 21-24).

Regarding Claim 2, Stuhr teaches the limitations set forth in Claim 1 and further discloses the first and second through holes are located at an outboard end of the spar (Holes shown on Fig. 6 element 654 towards the wing tip).

Regarding Claim 3, Stuhr teaches the limitations set forth in Claim 1 and further discloses the connection spar comprises a recess at an inboard end of the connection spar, the recess being arranged to receive a pin fixed to the connection spar receiving portion (Holes on Fig. 6 element 654 towards the fuselage section).

Regarding Claim 6, Stuhr teaches the limitations set forth in Claim 1 and further discloses the first and second through holes are located at an inboard end of the connection spar (Holes on Fig. 6 element 654 towards the fuselage).

Regarding Claim 8, Stuhr teaches the limitations set forth in Claim 1 and further discloses the first and second through holes are arranged to receive the pin substantially in the direction of flight (“a plurality of bolts or other suitable fasteners (not shown) can be used to fixedly clamp the second front spar 641 in the front spar extension 653 and the second rear spar 642 in the rear spar extension 654”, Par [0032] lines 21-24).  

Regarding Claim 15, Stuhr teaches the limitations set forth in Claim 1 and further discloses the wingtip device is selected from the group consisting of a winglet, a wing end-plate, a Hoerner wing tip, a wingtip fence, a canted winglet, a blended winglet, a raked wingtip, a split-tip, a split scimitar wingtip, an advanced technology winglet, and a spiroid winglet (“The present invention is directed generally to integrated wingtip extensions for use with jet transport aircraft and other types of aircraft. A wingtip extension configured in accordance with one aspect of the invention includes a tapered wing section and a winglet”, Par. [0007] lines 1-3).

Regarding Claim 16, Sturl teaches a wingtip device retaining system comprising:
	a wing for an aircraft (Fig. 6 element 602), the wing comprising a wing box located at an outboard end of the wing, the wing box comprising a first through hole in a first portion of the wing box and a second through hole in a second portion of the wing box, the second portion being rearward of the first portion with respect to a direction of flight; a wingtip device (Fig. 6 element 610) for attachment to a wing (Fig. 6 element 602) of an aircraft, the wingtip device comprising an aerofoil portion (Fig. 6 element 608) and a connection spar (Fig. 6 element 654) arranged to be received in a connection spar receiving portion (Fig. 6 element 642) of the wing of an aircraft, the connection spar comprising:
 (Holes on leading edge side of Fig. 6 element 654); and a second through hole in a second portion of the connection spar, the second portion being rearward of the first portion with respect to a direction of flight of the aircraft (Holes shown on trailing edge side of Fig. 6 element 654), wherein the first and second through holes are arranged to receive a first retaining pin that is to be inserted through both the first and second through holes;
	and a retaining pin inserted through the forward and rearward through holes of the wing box and the forward and rearward through holes of the wing box, thereby retaining the wingtip device (“a plurality of bolts or other suitable fasteners (not shown) can be used to fixedly clamp the second front spar 641 in the front spar extension 653 and the second rear spar 642 in the rear spar extension 654”, Par [0032] lines 21-24).

Regarding Claim 19, Stuhr teaches a wingtip device according to Claim 1 and further discloses a vehicle comprising a wingtip device according to Claim 1 (“The present invention is directed generally to integrated wingtip extensions for use with jet transport aircraft and other types of aircraft. A wingtip extension configured in accordance with one aspect of the invention includes a tapered wing section and a winglet”, Par. [0007] lines 1-3).

Regarding Claim 20, Stuhr teaches the limitations set forth in Claim 19 and further discloses the vehicle is an aircraft (“The present invention is directed generally to integrated wingtip extensions for use with jet transport aircraft and other types of aircraft. A wingtip extension configured in accordance with one aspect of the invention includes a tapered wing section and a winglet”, Par. [0007] lines 1-3).

Regarding Claim 21, Stuhr teaches a method of retaining a wingtip device (Fig. 6 element 610) to a wing of an aircraft, the wingtip device comprising an aerofoil portion (Fig. 6 element 608) and a connection  (Fig. 6 element 654) arranged to be received in a connection spar receiving portion of the wing of an aircraft, the connection spar comprising:
	a first through hole in a first portion of the connection spar (Holes on leading edge side of Fig. 6 element 654); and
	a second through hole in a second portion of the connection spar, the second portion being rearward of the first portion with respect to a direction of flight of the aircraft (Holes shown on trailing edge side of Fig. 6 element 654), wherein the first and second through holes are arranged to receive a first retaining pin that is to be inserted through both the first and second through holes; 
	the wing comprising a connection spar receiving portion comprising a first through hole and a second through hole located rearward of the first through hole in a direction of flight;
	the method comprising:
	inserting the connection spar of the wingtip device into a connection spar receiving portion of the wing (Shown as arrows in Fig. 6); and
	inserting a retaining pin through forward and rearward through holes and through corresponding through holes in the connection spar, thereby retaining the connection spar in the connection spar receiving portion (“a plurality of bolts or other suitable fasteners (not shown) can be used to fixedly clamp the second front spar 641 in the front spar extension 653 and the second rear spar 642 in the rear spar extension 654”, Par [0032] lines 21-24).

Allowable Subject Matter
Claims 4-5, 7, 9-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644